[Cite as Eubanks v. Simons, 2018-Ohio-519.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                     CLARK COUNTY

 DORIS EUBANKS AND MARTHA                           :
 ROSE                                               :
                                                    :   Appellate Case No. 2017-CA-50
         Plaintiffs-Appellees                       :
                                                    :   Trial Court Case No. 16-CVI-2984
 v.                                                 :
                                                    :   (Civil Appeal from
 JUDITH SIMONS AND SHAWN                            :    Municipal Court)
 SIMONS                                             :
                                                    :
         Defendants-Appellant


                                               ...........

                                              OPINION

                          Rendered on the 9th day of February, 2018.

                                               ...........

DORIS EUBANKS AND MARTHA ROSE, 1833 W. Main Street, Springfield, Ohio 45504
     Plaintiffs-Appellees, Pro Se

JUDITH SIMONS AND SHAWN SIMONS, 120 S. Russell Street, Apt. D, Urbana, Ohio
43078
      Defendants-Appellant, Pro Se

                                              .............
                                                                                           -2-


HALL, J.

       {¶ 1} Shawn Simons appeals pro se from the trial court’s judgment entry finding

him liable to plaintiffs-appellees Doris Eubanks and Martha Rose for damage to their

automobiles.1

       {¶ 2} In his sole assignment of error, Simons contends the trial court’s judgment is

not supported by legally sufficient evidence. Specifically, he claims the record contains

no evidence that he was driving a vehicle that struck and damaged the appellees’

unoccupied, parked cars. Simons asserts that he was not driving, that no one saw him

driving, and that he did not receive a citation. Absent any evidence that he was driving

the vehicle that hit the appellees’ cars, Simons argues that the trial court erred in finding

him liable for damages.

       {¶ 3} The record reflects that the appellees filed an amended small-claims

complaint against Shawn and Judith Simons for the damage to their vehicles. (Doc. #8).

The case proceeded to trial before a magistrate on April 11, 2017. (Doc. #14). All parties

appeared without counsel and presented evidence. (Id.). After hearing the evidence, the

magistrate determined that the claim against Judith Simons should be dismissed. The

magistrate also found the appellees entitled to judgment against Shawn Simons in the

amount of $5,420 plus costs. (Id.). No objections were filed. Thereafter, the trial court

dismissed the claim against Judith Simons and entered judgment for $5,420 in favor of

the appellees and against Shawn Simons. This appeal followed.


1 Although Judith Simons’ name appears in the caption on appeal, she did not join in
the notice of appeal. (Doc. #16). In fact, the notice of appeal states that she is not a
party to the appeal because she was found not liable below. We have retained her
name in the caption only because she was identified as a party in the caption of the
judgment from which Shawn Simons has appealed.
                                                                                              -3-


       {¶ 4} Having reviewed the record, we note that Shawn Simons has not caused to

be prepared or filed a transcript of the proceedings before the magistrate. He also has

failed to file an acceptable alternative under App.R. 9. Although he twice has attempted

to file his own affidavit as a statement of the evidence, we rejected those affidavits on

both occasions, finding the requirements of the rule not satisfied. (See Sept. 14, 2017

Decision and Entry and November 7, 2017 Decision and Entry). On the second occasion,

we noted that Simons still had not filed a transcript of the proceedings or an acceptable

affidavit in lieu of a transcript in compliance with App.R. 9. That being so, we deemed the

record complete and ordered briefing to proceed.

       {¶ 5} Because Simons has not provided us with a transcript of the proceedings or

an acceptable substitute under App.R. 9, we have nothing to review and therefore cannot

conclude that the trial court erred in finding him liable to the appellees. It is the duty of the

appellant to provide a transcript or acceptable substitute because the appellant is required

to show the error he claims the trial court made. Wolf v. Rothstein, 2016-Ohio-5441, 61

N.E.3d 1, ¶ 6 (2d Dist.). Under these circumstances, we must presume regularity of the

proceedings below and affirm the trial court’s judgment. Namenyi v. Tomasello, 2d Dist.

Greene No. 2013-CA-75, 2014-Ohio-4509, ¶ 26-29.

       {¶ 6} In his brief Simons claims that no traffic citation was issued for the collisions.

But this is a civil case that rises or falls on its own merits and whether a citation was

issued arising from an accident doesn’t matter because that is not admissible. Wolfe v.

Baskin, 137 Ohio St. 284, 28 N.E.2d 629 (1940); Barge v. House, 94 Ohio App. 515, 110

N.E.2d 425 (2d Dist.1952). Furthermore we cannot accept as fact his statements in his

brief that he appeared at the scene after the accident because there is no transcript to
                                                                              -4-


verify what evidence was actually presented at trial.

      {¶ 7} The assignment of error is overruled.

      {¶ 8} Judgment in favor of Doris Eubanks and Martha Rose and against Shawn

Simons for $5,420.00 and court costs is affirmed.

                                     .............



FROELICH, J. and TUCKER, J., concur.


Copies mailed to:

Doris Eubanks
Martha Rose
Judith Simons
Shawn Simons
Hon. Robert E. Messham, Jr.